Citation Nr: 0639012	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for myoclonic 
tic. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988 and from July 1989 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The veteran's claims file has since been 
transferred to the Jackson, Mississippi, RO.  This case was 
remanded in March 2005 and now returns to the Board for 
appellate review.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in December 2003; a transcript of the hearing is 
associated with the claims file.

Upon a review of the record, the Board notes that the veteran 
has two unadjudicated claims pending.  Specifically, in June 
2001, he submitted a claim of entitlement to service 
connection for tinnitus.  Also, in February 2003, the 
veteran's representative submitted an application to reopen a 
claim of entitlement to service connection for a low back 
condition.  Such are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate the nature and 
severity of his seizure disorder.  

3.  The evidence of record reflects that the veteran's 
myoclonic tic is not productive of at least one major seizure 
in the last two years or at least two minor seizures in the 
last six months.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
myoclonic tic have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.124a, Diagnostic Code 8999-8914 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2001, prior 
to the initial unfavorable AOJ decision issued in November 
2001.  He was further advised of VA's duties to notify and 
assist in an April 2005 letter.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the July 2001 and 
April 2005 letters advised the veteran of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  
Additionally, the April 2005 letter specifically informed the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected myoclonic tic, 
the evidence must show that he had at least one major seizure 
in the last two years or at least two minor seizures in the 
last six months.  Pertinent to the fourth element, the April 
2005 letter advised him that, if he had any evidence in his 
possession that pertained to his claim to send it to VA.  
Additionally, in June 2006 and August 2006 letters, the 
veteran was advised of the evidence necessary to establish a 
disability rating as well as an effective date for the 
disabilities on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, VA treatment records and 
an October 2001 VA examination report were reviewed by both 
the RO and the Board in connection with adjudication of the 
veteran's claim.  He has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Moreover, the veteran 
was provided with a VA examination in October 2001 in order 
to adjudicate his increased rating claim.  However, in March 
2005, the Board found that another examination was necessary 
in order to determine the current nature and severity of the 
veteran's seizure disorder, to include any impact it may have 
on his employability.  As such, he was scheduled for a VA 
examination, to include Video EEG Monitoring, in March 2006.  
Documentation in the claims file indicates that the veteran 
could not come for his March appointment and, as such, he was 
rescheduled for April 2006.  Thereafter, the veteran called 
and cancelled his April 2006 appointment and was rescheduled 
for June 2006.  Emails contained in the claims file show that 
the veteran had indicated that, while he was not available 
until June, he could not promise anything.  As such, the 
veteran's VA examination was cancelled.  In the June 2006 
supplemental statement of the case, he was advised that he 
had failed to report for his scheduled VA examinations 
without good cause and, therefore, his increased rating claim 
was denied.  To date, no response from the veteran has been 
received.  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Court stated "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected myoclonic tic.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's myoclonic tic is currently evaluated as 10 
percent disabling pursuant to Diagnostic Code 8999-8914.  The 
Board notes that the veteran is evaluated under a diagnostic 
code pertinent to epilepsy; however, he does not currently 
have such a diagnosis.  Rather, his seizure disorder is 
characterized as a myoclonic tic.  38 C.F.R. § 4.27 provides 
that, when an unlisted disease, injury, or residual condition 
is encountered, requiring rating by analogy, the diagnostic 
code number will be "built-up" as follows: the first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system, of the body 
involved; the last two digits will be '99' for all unlisted 
conditions.  Also, hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  As such, the veteran's myoclonic tic 
has been rated by analogy to epilepsy.  At his December 2003 
Board hearing and in documents of record, the veteran 
contends that he has upper body twitches with disorientation 
five to ten times a day and is unable to perform any type of 
employment.  Therefore, he claims that he is entitled to a 
rating in excess of 10 percent for such service-connected 
disability.  

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (2006).

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 100 percent rating is warranted for 
averaging at least 1 major seizure per month during the 
preceding year.  An 80 percent rating is warranted for 
averaging at least 1 major seizure in 3 months over the prior 
year, or more than 10 minor seizures weekly.  A 60 percent 
rating is warranted for averaging at least 1 major seizure in 
4 months over the prior year, or 9-10 minor seizures per 
week.  A 40 percent evaluation is assigned when there is 
evidence of at least one major seizure in the last six months 
or two in the last year; or averaging at least five to eight 
minor seizures weekly.  A 20 percent evaluation is warranted 
where there is evidence of at least one major seizure in the 
last two years; or at least two minor seizures in the last 
six months.  A 10 percent evaluation is assigned where there 
is a confirmed diagnosis of epilepsy with a history of 
seizures.  38 C.F.R. § 4.124a, DC 8914 (2006).

Under Diagnostic Code 8914, major seizures are characterized 
by automatic states and/or general convulsions with 
unconsciousness.  Minor seizures are characterized by brief 
transient episodes of random motor movements, hallucinations, 
perceptual illusions, abnormalities of thinking, memory, or 
mood, or autonomic disturbances.  Id.

The Board initially notes that the veteran has failed to 
report for scheduled VA examinations without good cause.  VA 
regulations provide that, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  The Board notes that the veteran 
was advised in an October 2005 letter and the June 2006 
supplemental statement of the case of this regulation and the 
consequence of failing to report for a scheduled VA 
examination.  However, he still chose not to report for his 
scheduled VA examinations that were deemed necessary to 
evaluate the nature and severity of his seizure disorder.  As 
such, the Board is permitted to deny the veteran's claim for 
an increased rating for myoclonic tic under the provisions of 
38 C.F.R. § 3.655.   

However, in fairness to the veteran as he did report for an 
October 2001 VA examination scheduled in conjunction with his 
increased rating claim, the Board has considered whether he 
is entitled to a rating in excess of 10 percent for myoclonic 
tic based on the evidence of record.  Based upon such a 
review, the Board finds there is no objective evidence of at 
least one major seizure in the last two years or at least two 
minor seizures in the last six months and, therefore, the 
veteran's claim must be denied.   

Specifically, an October 2001 VA examination reflects that 
the veteran had worked stocking shelves at Wal-Mart, but was 
not currently employed.  Upon physical examination, his 
mental status and speech were intact.  Cranial nerves were 
normal.  Motor examination showed normal strength throughout.  
Reflexes were +2 throughout.  There were no pathological 
reflexes.  Sensory, cerebellar, and gait were normal.  The 
examiner diagnosed, as relevant, episodic muscle jerks, 
etiology unknown.  It was noted that there was no definite 
diagnosis of epilepsy. 

VA treatment records show that, in February 2003, the veteran 
underwent an EEG.  It was noted that, by history, he had 
jerking and twisting spells for 11 years.  Such reportedly 
lasted from seconds to one minute with post-episodic 
tiredness for one minute.  The veteran indicated that he 
experienced on episode per week.  The EEG was interpreted as 
a normal awake and asleep EEG.  No paroxysmal discharges were 
observed.  It was noted that the absence of interictal 
epileptiform discharges did not rule out an underlying 
tendency for unprovoked seizures.  

The remainder of the record is negative for objective 
evidence of at least one major seizure in the last two years; 
or at least two minor seizures in the last six months.  
Therefore, the Board finds that, based on the evidence of 
record and without the results of the veteran's scheduled VA 
examination, he is not entitled to a rating in excess of 10 
percent for service-connected myoclonic tic.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for myoclonic tic.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected myoclonic tic presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
myoclonic tic do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for myoclonic tic is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


